DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The 112(a) and 112(d) rejections set forth in the Non-Final Rejection mailed on 14 April 2021 have been withdrawn in light of the Applicant-initiated Interview on 03 May 2021, during which amendments to overcome the 112(a) and 112(d) rejections, among other minor amendments, were discussed and authorized (see attached Interview Summary). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Timmer on 03 May 2021.
The application has been amended as follows: 
Regarding Claim 1: within line 13, please delete “which “; and within lines 14-16, please delete “ wherein the insoluble residue as dried consists essentially of at least 98% purity by weight of the at least one light rare earth metal oxalate,”.
Regarding Claim 12: within line 2, please replace “the solution” with -the aqueous solution-.
Regarding Claim 15: within line 12, please replace “one earth” with –one rare earth-.
Regarding Claim 19: please cancel it.

Claim 21: within line 16, please delete “which “; and within lines 16-18, please delete “ wherein the insoluble residue as dried consists essentially of at least 98% purity by weight of the at least one light rare earth metal oxalate,”.
Regarding Claim 28: within line 2, please replace “the solution” with -the aqueous solution-.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03 May 2021